Per Curiam.  set-off. The defendant, under the facts shown in this case, was not entitled to judgment against the plaintiff •upon his set-off. He was not the owner of the note for $1700, and to allow the $960 to him in this action would subject Mrs. Jenkins to a second payment of that sum at the suit of the Hanover Bank.  collateral securities. Mrs. Jenkins is not entitled to recover the $960 of Neal, if the note upon which it was collected was given to him as collateral security, until she pays the $1700 note; nor is Neal entitled to judgment for the $1700 note until he has recovered it from the Hanover Bank by payment of his debt or otherwise. Reverse and remand for a new trial.